16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Lewis R. LAW, United States Taxpayer and Citizen ofthe Great State of West Virginia, Petitioner.
No. 93-5810.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 4, 1994.

On Petition for Writ of Mandamus.
Lewis R. Law, petitioner pro se.
PETITION DENIED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Lewis Ray Law filed a petition for a writ of mandamus seeking an order directing the district court to order his immediate release from incarceration.  Law, whose conviction was affirmed on appeal,  see United States v. Law, 979 F.2d 977 (4th Cir.1992), cert. denied, 61 U.S.L.W. 3714 (U.S.1993), currently has pending in the district court a 28 U.S.C. Sec. 2255 (1988) motion.  In that motion, Law raises the same claims advanced in his mandamus petition.  Mandamus relief is appropriate only when there are no other means by which a petitioner could secure the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Because Law is pursuing a Sec. 2255 motion, mandamus relief is not warranted.  Further, we note that mandamus may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).


2
We accordingly deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED